La Juez Asociada Señora Rodríguez Rodríguez
disintió con la siguiente expresión, a la cual se unió el Juez Presi-dente Señor Hernández Denton:
La Juez Asociada Señora Rodríguez Rodríguez disiente del proceder mayoritario porque bajo la mácula de no imponer a la persona custodia un porciento arbitrario, se termina impo-niendo arbitrariamente el cien por ciento (100%) de responsa-bilidad al alimentante. Con la conclusión a la que llega el Tribunal se revocan sub silentio nuestros pronunciamientos en Chévere v. Levis, 150 D.P.R. 525 (2000), y la política pública de fomentar que los alimentantes asuman capacidad económica para agilizar los procedimientos en cuanto a la otorgación de pensiones alimentarias. Id., pág. 544.
La Jueza Asociada Señora Pabón Charneco no interviene.